The county attorney of Galveston County has moved for a rehearing and an affirmance of the judgment. *Page 186 
His contention is that we were in error in the decision and the basis of it as announced. His motion for rehearing is based upon the idea that appellant was convicted for procuring intoxicants for a United States service man and not for giving or selling. The pleadings charged a violation of the various phases of the statute, including giving, selling, procuring, and all other means. This is legitimate where the statute provides a thing may be done one way or another, or in different ways. They all may be charged in the same indictment or information conjunctively.
The matter is stated in the most general way in the opinion, and the case was decided not so much upon a technical accuracy of a statement of the case in the court below; but from the broad proposition there was no violation of the law under any phase of it, there being nothing to show the intoxicant was delivered to the marine. As we understand this statute, it is based upon the idea that a soldier or a marine should not be permitted to drink intoxicants, and that anyone who furnished such intoxicants so that they could or did use it should be punished. We do not understand that the object and purpose of the statute was to punish people unless they did so furnish, either directly or indirectly, such intoxicants to the soldier, or placed it in such position he could use it. It does not denounce and punish those who intend to convey to a marine or soldier intoxicants, or even attempted to do so and failed. The broad underlying principle, as we understand it, is that the soldier or marine must be placed in such relation and position to the intoxicants that he could obtain or use it, or both. We do not think the statute ought to be construed to go farther than to punish those who places the intoxicant in such relation as above stated. The intent of the accused is not the criterion. It is the fact or act denounced by the statutes. If the county attorney is basing his proposition upon the fact that appellant procured the intoxicant and should be punished under that clause of the statute, then it occurs to us that he disproved his own case before the jury. The evidence does not support such contention, but on the contrary excludes the idea that appellant procured the whisky from anybody. The opinion was based upon a broader proposition than that contended for by the county attorney in his motion, and really would give the State the benefit of more than it was perhaps entitled.
The testimony bearing upon the question of procuring, in its strongest light for the State, shows that appellant had a considerable amount of intoxicants in his room; that he got from that room a small bottle of whisky which he purposed selling to the marine; that after visiting his room and getting the bottle, either by preconcert or accidentally, he met the marine at a cigar and fruit stand, and had the whisky with him, and for the purpose of selling or delivering it to the marine. The facts are decidedly at issue as to what did occur at the cigar stand, but taking the State's case in its strongest possible *Page 187 
light, it excludes the idea that appellant had procured the whisky from anybody. The State proved it was his whisky, obtained from his own room, and the contention was that he was to sell or in some way convey the whisky to the service man. Under this statute a party cannot be charged with procuring whisky from himself for another. He had already procured and owned it. It was his property. The idea of procuring necessarily conveys and carries with it the idea that the thing procured must be gotten from some one other than the procurer, and under the statute charged to be violated for the purpose of conveying to the marine.
The county attorney cites us to a lot of definitions of the word "procure" as found in the Standard Dictionary. If those definitions are to be relied upon, then they exclude the State's case. They all carry the idea that he must get it from some one other than himself. If he already had it he would not fall within the definition of procuring. It was his property, and the question at issue, under such circumstances, would be whether or not he was selling or giving to the marine. Where there is nothing shown but an attempt to give or sell by the accused his own whisky to the marine or soldier, the doctrine of procuring passes out. It cannot apply.
We are further of opinion that in order to bring an accused within the terms of the statute under consideration, there must be a delivery in some such way that the service man gets the intoxicants, or it is placed where he can get it, and this means to the exclusion of the control of same by the alleged seller, giver or procurrer. There must be some sort of parting with possession by the accused, and some sort of possession in the party to whom it was intended to be given or sold. This may be a direct transfer and placing in possession, or it may be indirect. If the intoxicant is turned over to the purchaser personally, it would be in his possession. If it was turned over to another to be delivered to him, possibly this might be held against the accused under the statute, for he had parted with possession under these circumstances and placed it in the possession of the agent or some one for the benefit of the receiver. But it occurs to us that the controlling idea of this statute, and the reasoning for it, was to prevent the obtaining and use of intoxicants by those in the service of the United States in its army and navy, and that any act of an accused which would place the intoxicant within the power of the service man, to be used or so he could use it, might bring him within the statute.
After looking over the matter carefully we have reached the conclusion that there is nothing in the contention of the county attorney, and that the case made by the State disproved the allegation on the charge of procuring.
The motion for rehearing will be overruled.
Overruled. *Page 188